Citation Nr: 1632829	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  14-33 969	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to VA nonservice-connected burial allowance.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active military service from February 1950 to June 1955.  The Veteran died in April 2010.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 decision of the Philadelphia, Pennsylvania Regional Office (RO) of the Department of Veterans Affairs (VA) which denied entitlement to a nonservice-connected burial allowance.  Jurisdiction was transferred to the Columbia RO.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  

The appellant requested a videoconference hearing, but then withdrew her claim prior to the hearing.  


FINDING OF FACT

In a July 2016 submission, the appellant's representative notified VA that she wished to withdraw her appeal of the claim of entitlement to nonservice-connected burial allowance. 


CONCLUSION OF LAW

The appeal of the issue of entitlement to nonservice-connected burial allowance has been withdrawn, and this appeal is dismissed.  38 U.S.C. §§ 7105(b), (d) (West 2015); 38 C.F.R. § 20.204 (2015).


REASONS AND BASIS FOR FINDING AND CONCLUSION

An appellant may withdraw an appeal in writing or on the record at a hearing on appeal at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  When an appellant does so, the withdrawal effectively creates a situation where there no longer exists any allegation of error of fact or law.  Consequently, in such an instance, the Board does not have jurisdiction to review the appeal, and the appropriate action by the Board is dismissal.  38 U.S.C.A. §§ 7104, 7105(d).

Received in July 2016, was a letter from the appellant's representative, after certification of the issues to the Board, advising that the appellant wished to withdraw her appeal of the claim for entitlement to nonservice-connected burial allowance.  The Board finds that this withdrawal is valid, and this issue is no longer on appeal.  38 C.F.R. 20.204.  Given the withdrawal of this issue, the Board no longer has jurisdiction to review it and the appeal as to this issue is dismissed.


ORDER

The appeal for nonservice-connected burial allowance is dismissed.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


